Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 1 of 38 PageID #: 2815




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 UNITED STATES OF AMERICA,                                     :   MEMORANDUM
                                                               :   DECISION AND ORDER
                                                               :
                        - against -                            :   18-cr-302 (BMC)
                                                               :
 YUAN LI,                                                      :
                                                               :
                                      Defendant.               :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Defendant Yuan “Mike” Li was convicted of extortion conspiracy, in violation of 18

U.S.C. § 1951(a) (Count II); and for aiding and abetting another individual to threaten physical

violence in furtherance of a plan to commit extortion, in violation of the same statute (Count III).

He was acquitted of possession with intent to distribute methamphetamine (Count I) and

attempted extortion (Count IV). He has moved under Fed. R. Crim. P. 29 and 33 for a judgment

of acquittal, or in the alternative, a new trial, for the following reasons:

        1. There was insufficient evidence presented at trial to support his convictions;

        2. An aiding and abetting instruction should not have been provided;

        3. The jury returned inconsistent verdicts;

        4. The verdicts violated the Fifth Amendment’s Double Jeopardy Clause;

        5. The Government manufactured federal jurisdiction;

        6. The drug count should have been severed from the extortion counts;

        7. The Court erred in making several evidentiary rulings;

        8. A transcript with inaccurate information was provided to the jury;
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 2 of 38 PageID #: 2816




       9. Injustice requires a new trial;

       10. The Government failed to disclose exculpatory information; and

       11. He received ineffective assistance of counsel.

None of these arguments have merit and the motion is therefore denied.

                                        BACKGROUND

       This case arises from defendant’s association with a character named Anthony Pineda.

Pineda ran an illegal gambling parlor out of a basement in Flushing, Queens. According to a

Government witness and Pineda’s ex-girlfriend, Joung Hwa Yun, Pineda also used his

establishment to sell meth to many individuals, including Li. Whenever Li purchased large

amounts of meth, Pineda instructed Yun to simply give Li the drugs first without collecting

payment. Even though Li would always pay for the drugs later, Yun nonetheless described this

arrangement as not typical.

       The relationship between Pineda and Li did not end there. Li was also a regular gambler

at Pineda’s store, and he frequently borrowed money from Pineda to continue gambling. The

two would also play games together at another illegal gambling parlor.

       Immediately above Pineda’s store was another competing gambling parlor, run by a man

named Liu “Tony” Yi, the extortion victim in this case. Tony testified that Pineda initially sent

him a message through one of Pineda’s employees, Jackie. While the victim was in his store,

Jackie came in and said that Pineda wanted Tony to give him 10% of the gambling parlor’s

proceeds on a monthly basis. The victim knew that Jackie was there on Pineda’s behalf because

Jackie said so, and the victim also recognized him as one of Pineda’s subordinates. Around two

weeks later, Jackie returned and made a veiled threat: “If you give [Pineda] that 10 percent you

are going to have a lot less problems in the future.”



                                                 2
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 3 of 38 PageID #: 2817




        This scared Tony. He was well aware of Pineda’s reputation in the Flushing community

as a man with a “very hot temper” and someone who was heavily involved in the drug trade. He

had heard of at least two instances in which Pineda had viciously “beaten up” others and that

Pineda sold crystal meth out of his gambling parlor.

        Another reason Tony was concerned was because he knew Pineda had many subordinates

who worked for him. Based on part of this reputation, Tony testified that he was afraid of Pineda

and believed that harm would come to him or his store if he did not give into these demands.

        Pineda’s intent to commit extortion was obvious. He was recorded by an FBI

confidential source boasting that, if Tony did not pay this monthly fee, Tony would have to close

his store or incur Pineda’s wrath: “I should have f----- them up last night … . They don’t

understand … [t]here really is no negotiation, my n----. If there – if it’s a no, then they better

close that m-----f------ store, n----. Cause I’m gonna be whooping n----.”

        Li became aware of Pineda’s threat of physical violence in furtherance of a plan to

commit extortion when he agreed to interpret a conversation between Pineda and Tony on

September 28, 2017. On that date, Tony went downstairs to Pineda’s store and asked to speak

directly with Pineda, who walked out to greet him. Li came out a few seconds later. Tony

testified that this interaction took place near a stairwell and that Li acted as a translator for the

two. Pineda spoke English and he did not speak Chinese; on the other hand, Tony spoke

Mandarin Chinese and very little English. Li spoke both languages pretty well.

        After the three exchanged pleasantries, things got down to business. Tony bluntly asked

what would happen if he refused Pineda’s demand for 10% of his store’s revenue. Pineda’s

English response, as translated by Li into Chinese, was unmistakable: the two could either be

“friends or enemies.” The victim was still unsure how to react, so Pineda reached underneath his



                                                   3
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 4 of 38 PageID #: 2818




shirt and took out a handgun, waved the gun back and forth, and repeated the “friends or

enemies” comment. Li then placed his hand on Tony and said to him, “why don’t you give it to

him, why don’t you give it to him, it’s not necessary to have all of these problems.” Because the

victim declined to give a definitive answer, Pineda ultimately became frustrated and – while

holding the gun – told the victim in a loud and mean tone to “get out.”

       Li’s culpability arising from Pineda’s threat of physical violence under an aiding and

abetting theory was confirmed at the next day’s meeting (the “September 29 meeting”). After

Tony was threatened with a gun, he contacted the FBI. The FBI then wired him up and told him

to schedule a second meeting with Pineda. Tony did as he was instructed and went to Pineda’s

gambling parlor once more, this time wired by the FBI with a hidden camera. This meeting took

place in a private room in Pineda’s store, and the entire interaction was captured on video with

audio. The jury could see that Li was present, along with Pineda and two others, and see and

hear Li translating the conversation between Pineda and the victim. In the video, the victim

explicitly refers to – in Li’s presence – the prior episode by the stairwell in which Pineda

brandished a gun, confessing how this scared him. Since Tony was speaking Mandarin Chinese,

Li had to translate Tony’s admission to the group. Instead of expressing surprise or discomfort

at this sudden accusation, Li proceeded to tell the group in English (and in a jovial tone): “All he

knows is that you pulled out a gun.” Pineda’s entourage, including Li, then burst into laughter.

The rest of the recording largely consists of Pineda and Li, along with others, trying to intimidate

Tony to go along with the deal.

       Most relevant for our purposes, Li is caught translating the following information to Tony

at Pineda’s behest: (1) that Pineda “wants to protect his own territory”; (2) that he “will not kill

anyone”; (3) that this 10% would be a sign of respect from Tony and that Pineda is simply asking



                                                  4
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 5 of 38 PageID #: 2819




for Tony “to give him face”; (4) that in order to operate his business, Tony must pay Pineda 10%

of his gambling parlor’s proceeds on a regular basis; (5) that Pineda will make sure the victim’s

store remains “safe” so long as he is given his cut; (6) that, prior to Tony opening up his store,

Pineda had forbidden others from opening up a gambling parlor above his; and (7) that if Tony

gives into Pineda’s demands, this “would open up the future” for the two. Significantly, when

the victim reiterated that all he wants is to make peace with Pineda, Li laughed.

       Sometime after this meeting, Tony decided to close his store. He testified that this was

based on his conversation with Pineda and concerns that his own gambling parlor was being used

to distribute drugs by Tony’s business partner, a man named Brian White.

                                          DISCUSSION

I.     Judgment of Acquittal

       A.      Legal Sufficiency

       Under Federal Rule of Criminal Procedure 29(c), “[i]f the jury has returned a guilty

verdict, the court may set aside and enter an acquittal.” “When a defendant moves for a

judgment of acquittal, the Court must determine whether upon the evidence, giving full play to

the right of the jury to determine credibility, weigh the evidence, and draw justifiable inferences

of fact, a reasonable mind might fairly conclude guilty beyond a reasonable doubt.” United

States v. Mariani, 725 F.2d 862, 865 (2d Cir. 1984). “A reasonable mind must be able to

conclude guilt on each and every element of the charged offense.” Id. “However, all reasonable

inferences are to be resolved in favor of the prosecution and the trial court is required to review

the evidence in the light most favorable to the Government with respect to each element of the

offense.” Id. (internal quotation marks omitted). “The evidence is to be viewed not in isolation

but in conjunction.” Id. (internal quotation marks omitted).



                                                  5
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 6 of 38 PageID #: 2820




       Thus, a convicted defendant “bears a heavy burden” when challenging the sufficiency of

the evidence. United States v. Martoma, 894 F.3d 64, 72 (2d Cir. 2017). “In other words, the

court may enter a judgment of acquittal only if the evidence that the defendant committed the

crime alleged is nonexistent or so meager that no reasonable jury could find guilt beyond a

reasonable doubt.” United States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999) (internal

quotation marks omitted).

       B.      Aiding and Abetting Conviction

       Li challenges the sufficiency of the evidence as to his conviction for aiding and abetting

the threatening of physical violence in furtherance of a plan to commit extortion. Without citing

any authority, Li advances the peculiar argument that “Li himself, must have been [sic]

threatened physical violence” to be guilty as an aider and abetter. This argument fails for two

reasons. First, had Li in fact threatened physicial violence in furtherance of a plan to commit

extortion, he would have been guilty as a principal. Second, this contention fails to appreciate

that, under the operative superseding indictment, in addition to being charged as a principal, Li

was also charged in the alternative as an aider and abetter under 18 U.S.C. § 2. The statute

provides that an aider and abetter may be punished as a principal. See United States v. Shoreline

Motors, 413 F. App'x 322, 326 (2d Cir. 2011).

       The Hobbs Act provides that an individual commits a federal crime if he obstructs,

delays, or affects commerce by robbery, extortion, or committing or threatening violence of any

person or property in furtherance of a plan or purpose to do anything in violation of the Act. See

Scheidler v. Nat'l Org. for Women, Inc., 547 U.S. 9, 13 (2006). A person is guilty as an aider

and an abetter if he takes an affirmative act in furtherance of an offense, with the intent of

facilitating the offense’s commission. Rosemond v. United States, 572 U.S. 65, 71 (2014).



                                                  6
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 7 of 38 PageID #: 2821




       Here, there was sufficient evidence to support a finding of guilt on Count III under an

aider and abetter theory. As to whether Pineda physically threatened the victim in a plan to

extort him, the evidence was overwhelming. Pineda’s intent was apparent from his phone call

with an FBI source, in which he boasted that, if Tony refused to give into his demands, his

competitor “better close the m-----f------ store” or else face a “whooping.” Tony also testified

that Jackie told Tony that he’d have “less problems in the future” if he simply accepted Pineda’s

terms. From Tony’s perspective, the “problems” to which Jackie was referring to was obvious:

Pineda had a reputation for violence in the local community and thus Tony reasonably feared

that harm would come either to him or his store if he refused.

       In the event the threat of violence was not made obvious, Pineda dispelled any ambiguity

during his first meeting with Tony, in which Pineda repeated his demands for 10% while

brandishing a firearm and commenting that the two could either be “friends or enemies.” The

jury could reasonably find beyond a reasonable doubt Pineda threatened the victim with physical

violence, because at the second meeting, which was caught on tape, the victim accused Pineda of

pulling a gun on him the day before. Rather than deny the allegation, Pineda simply laughed

once it was translated by Li, from which the jury could infer an admission of guilt. See United

States v. Flecha, 539 F.2d 874, 877 (2d Cir. 1976). Under these facts, it is safe to say that a

rational jury could have concluded that Pineda threatened physical violence against Tony in a

scheme to extort him.

       As to Li’s attempt to characterize himself as an oblivious translator, this is belied by the

evidence introduced at trial. At the first meeting, after Pineda revealed a gun and made the

“friends or enemies” comment in English, Li did not respond with shock or discomfort. Rather,

his immediate response was to emphasize Pineda’s demand by placing a hand on Tony and



                                                  7
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 8 of 38 PageID #: 2822




encouraging him to accept Pineda’s terms, as it was “not necessary to have all these problems.”

In other words, without Li, Pineda’s threats to Tony would have been less effective and credible.

       Li’s culpability under an aiding and abetting theory was further confirmed at the

September 29 meeting, which the FBI was surreptitiously recording. After Li entered the room,

it was obvious that he did not need to be brought up to speed on what was going on. What

transpired was a classic shakedown – and a jury could rationally find that Li knowingly

participated and, by his words and actions, sought to make it succeed.

       While Li was translating for Pineda and Tony, the victim revealed how Pineda

brandished a firearm the day before while demanding 10% of his business’s proceeds, an event

that scared him. Instead of conveying surprise or discomfort at this accusation – the expected

reaction of an individual who had no interest in partaking in criminal behavior – Li’s reaction

was to immediately interpret Tony’s concern to the group in a cheerful tone and burst into

laughter with the rest of Pineda’s entourage once he translated Tony’s apprehension. Despite

this comment, Li continued to eagerly interpret for Pineda without expressing any level of

discomfort or hesitation.

       At no point during these meetings did Li ever try to talk Pineda out of his coercive offer

or attempt to bring the parties to a compromise. Nor did he ever seek clarification from Pineda

as to any of his extortive statements. Instead, Li was advocating for Pineda’s position the entire

time. The jury could rationally conclude from this behavior that Li sought to capitalize on

Tony’s fear of Pineda, especially since Li repeatedly encouraged Tony to “show respect” to

Pineda and told him that it was in his best interest to cut Pineda in. The jury therefore had

sufficient evidence to find that, based on Li’s act of translating Pineda’s veiled threats on both




                                                  8
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 9 of 38 PageID #: 2823




instances and his unabashedly partisan behavior throughout the September 29 meeting, Li was

fully aware of Pineda’s plan to extort Tony and personally wanted Pineda’s plan to succeed.

         Although Li attempts to attribute his appearance at both meetings as mere coincidences,

Li did not remove himself from the room once criminal activity was clearly afoot or attempt to

contact law enforcement after the meeting. 1 Instead he actively participated in the

“negotiations.” In fact, to justify the arrangement, Li was the one who brought up the concept of

“showing face” to Pineda. The victim testified that this was a familiar saying in Chinese culture

where one would show respect to a more powerful or superior individual, as a son would for a

father. This was presumably raised by Li to convince Tony that Pineda’s demand should not be

that difficult a pill to swallow.

         Li also argues that he cannot be guilty under an aider and abetter theory because he did

not stand to financially gain from the extortion of Tony, as none of the proceeds would have

flowed to him. However, the jury could rationally find that no express quid pro quo was

required. Li’s behavior during the two meetings, in which he interpreted Pineda’s demands

without hesitation, observed Pineda pull a gun on the victim, laughed at the victim’s predicament

and desire for peace, and consistently encouraged Tony to pay Pineda, constituted substantial

evidence from which a rational jury could find that Li wanted the criminal venture to succeed

because of his pre-existing relationship with Pineda.

         As revealed at trial, Pineda provided Li drugs in an unusual arrangement, was his

frequent gambling buddy, and loaned money to Li so he could gamble at Pineda’s establishment.




1
  To the extent Li attempts to raise a duress defense by asserting that he had expressed “discomfort with acting as a
translator,” this argument fails for two reasons: (1) Li failed to present any evidence as to the requisite elements of
the defense, see United States v. Villegas, 899 F.2d 1324, 1343-44 (2d Cir. 1990); and (2) at no point during trial did
Li ever suggest duress or request the relevant instruction.


                                                          9
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 10 of 38 PageID #: 2824




 In other words, the two were more than mere acquaintances. See United States v. Ceballos, 605

 F.3d 468, 470 (8th Cir. 2010) (affirming aiding and abetting conviction after the defendant

 translated two narcotics transactions for her paramour). Thus, the circumstantial evidence

 showed that Li had a motive and interest to please Pineda and otherwise remain on his good side.

 See United States v. Johnson, 513 F.2d 819, 823 (2d Cir. 1975) (“[T]o be an aider and abetter the

 defendant must associate himself with the venture in some fashion, participate in it as something

 that he wishes to bring about, or seek by his action to make it succeed.”). 2

          Lastly, Li’s argument that Tony was unreasonable to fear for his safety defies credulity.

 During the first meeting, after the victim voiced some uncertainty, Pineda brandished a firearm,

 commenting that the two could either be “friends or enemies.” Once it became apparent that

 Tony was not going to make a decision at that moment – while holding the gun – Pineda told

 Tony to “get out” in a loud and angry tone. Tony testified that this left him “scared” and that he

 believed his “safety was being threatened.” The very fact that he immediately reported this

 incident to the FBI, at the expense of revealing his own illicit activities, demonstrated that Tony

 perceived this as a serious and credible threat.

          C.       Extortion Conspiracy Count

          For similar reasons, there was sufficient evidence from which a rational jury could find

 that Li was guilty for conspiring with Pineda to commit extortion. To establish a Hobbs Act

 conspiracy, the Government need only prove that an agreement to commit extortion existed, not

 that extortion was actually committed. See United States v. Clemente, 22 F.3d 477, 481 (2d Cir.

 1994). It need not present evidence of “a formal or express agreement, but may rely on proof


 2
  Since Li was convicted under the alternative aider and abetter theory, it is irrelevant that he was not the individual
 who actually threatened physical violence in furtherance of a plan to extort Tony. If he did, he would be guilty as a
 principal. But to be found guilty as an aider and abetter, one need only take an affirmative act in furtherance of the
 offense, with the intent of facilitating Pineda’s commission of the offense. See 18 U.S.C. § 2.

                                                           10
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 11 of 38 PageID #: 2825




 that the parties have a tacit understanding to engage in the offense.” United States v. Weiner,

 152 F. App'x 38, 40 (2d Cir. 2005).

        When considering whether substantial evidence exists to support a verdict, this

 deferential standard is “especially important when reviewing a conviction of conspiracy.”

 United States v. Pitre, 960 F.2d 1112, 1121 (2d Cir. 1992). “This is so because a conspiracy by

 its very nature is a secretive operation, and it is a rare case where all aspects of a conspiracy can

 be laid bare in court with the precision of a surgeon’s scalpel.” Id. (internal quotation marks

 omitted). Accordingly, the existence of and participation in a conspiracy may be established

 through circumstantial evidence. Id. There must be some evidence, however, from which it can

 reasonably be inferred that the defendant “knew of the existence of the scheme alleged in the

 indictment and knowingly joined and participated in it.” United States v. Gaviria, 740 F.2d 174,

 183 (2d Cir. 1984). The evidence showed more than Li’s mere presence and was therefore

 sufficient to sustain Li’s conspiracy conviction.

        The evidence a trial revealed that, contrary to Li’s contention, he was not just a random

 acquaintance of Pineda’s who happened to be at the wrong place at the wrong time. Instead,

 Pineda would provide Li with substantial quantities of meth without requiring payment upon

 delivery, which was abnormal, and the two were essentially gambling buddies. This established

 relationship demonstrated that the two shared a certain level of trust, and thus a jury could

 rationally infer that Pineda was comfortable enough with Li to share with him his plan to extort

 Tony when asking Li to translate for him at the stairwell. The jury had ample reason to reject

 Li’s argument that he was never part of a conspiracy to extort Tony.

        D.      Aiding and Abetting Instruction




                                                     11
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 12 of 38 PageID #: 2826




        Li also contends that the Court erred by providing an aiding and abetting instruction as to

 Count III. He claims that the operative superseding indictment gave no indication that the

 Government was pursuing this alternative theory at trial. Neither the law nor the record supports

 this argument.

        “The well established rule in this and other Circuits is that a defendant may be indicted

 for the commission of a substantive crime and convicted of aiding and abetting its commission

 although not named in the indictment as an aider and abettor.” United States v. Nyenekor, 784

 F. App’x 810, 816 (2d Cir. 2019) (quoting United States v. Smith, 727 F.2d 214, 217 (2d Cir.

 1984)). Therefore, providing “an aiding and abetting jury instruction is appropriate where the

 prosecution makes it known that it intends to proceed on a theory of aiding and abetting and the

 evidence so warrants.” Id. (quoting Smith, 727 F.2d at 217); see also Virella v. United States,

 750 F. Supp. 111, 115 (S.D.N.Y. 1990) (“Indeed, in view of the language of the statute, all

 indictments for substantive offenses must be read as if the alternative provided by 18 U.S.C. § 2

 were embodied in the indictment.”).

        Here, the indictment provided ample notice that the Government was pursuing an

 alternative aiding and abetting theory under Count III. The Fifth Superseding Indictment tracked

 the relevant language of 18 U.S.C. § 1951(a), cited the statute, and explicitly referred to the

 aiding and abetting statute, 18 U.S.C. § 2. Further, a week before trial, pursuant to the Court’s

 order, both sides provided the Court with draft jury instructions, in which the Government

 specifically requested an aiding and abetting instruction as to Count III.

        This was more than adequate notice. See Nyenekor, 784 F. App’x at 816 (raising the

 issue on the second day of trial before the defense’s case began suffices at timely). At no point

 during trial did defendant ever raised an objection to this instruction or seek a continuance. In



                                                  12
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 13 of 38 PageID #: 2827




 fact, after charging the jury but before sending it back to deliberate, I held a sidebar with the

 parties, inquiring whether there was any instruction that needed to “be repaired.” With the

 exception of one unrelated issue, 3 the defense did not otherwise take me up on my offer. Since

 the Government presented sufficient evidence justifying an aiding and abetting instruction, there

 was no reason not to provide one in this case. 4

          E.       Inconsistent Verdicts

          Because the jury acquitted Li of attempted extortion, Li argues that the jury improperly

 concluded that he conspired with others to commit extortion or aided and abetted a substantive

 Hobbs Act violation. This contention overlooks several fundamental tenents of criminal law.

          “It is black-letter law that the inconsistency among verdicts does not support vacatur

 under Rule 29.” United States v. Mack, No. 18-cr-834, 2020 WL 114509, at *5 (S.D.N.Y. Jan.

 10, 2020). The Second Circuit has emphasized that, when reviewing the sufficiency of the

 evidence, “jury verdicts are not to be reviewed for consistency,” and that any review of

 sufficiency is to be performed “independently for each count, ignoring the jury’s determination

 that evidence on another count was insufficient.” United States v. Maracle, 282 F. App'x 891,

 893 (2d Cir. 2008); see also United States v. Acosta, 17 F.3d 538, 545 (2d Cir. 1994) (“it has

 been long established that inconsistency in jury verdicts of guilty on some counts and not guilty




 3
  The defense requested I qualify the instruction that witnesses were equally available or unavailable to both sides.
 Defendant requested that, and I agreed to, inform the jury that defendant, unlike the Government, did not have the
 ability to grant any witness immunity and compel their testimony.
 4
   Li contends that Count III cannot be prosecuted under an aiding and abetting theory. But he offers no authority for
 such a novel proposition and ignores 18 U.S.C. § 2. Further, his argument that he “cannot be both the principal and
 accessory since he cannot aid and abet himself” fails to comprehend that the Government submitted alternative
 theories as to Count III, and that – under the convicted aiding and abetting theory – Pineda was the principal whom
 Li assisted. The Government was neither required to prosecute nor obtain Pineda’s conviction as a principal to
 convict Li as an aider and abetter so long as it proved that Pineda committed the substantive offense. See United
 States v. Ruffin, 613 F.2d 408, 412 (2d Cir. 1979); United States v. Syjuco, No. 12-cr-37, 2013 WL 12218388, at *2
 (C.D. Cal. Oct. 22, 2013).

                                                           13
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 14 of 38 PageID #: 2828




 on others is not a ground for reversal of the verdicts of guilty.”). This is because the Supreme

 Court has concluded

        [i]nconsistent verdicts – even verdicts that acquit on a predicate offense while
        convicting on the compound offense – should not necessarily be interpreted as a
        windfall to the Government at the defendant’s expense. It is equally possible that
        the jury, convinced of guilt, properly reached its conclusion on the compound
        offense, and even through mistake, compromise, or lenity, arrived at an
        inconsistent conclusion on the lesser offense.

 United States v. Powell, 469 U.S. 57, 65 (1984); see also United States v. Zane, 495 F.2d 683,

 690 (2d Cir. 1974) (“The validity accorded to [inconsistent] verdicts recognizes the sancity of the

 jury’s deliberations and the strong policy against probing into its logic or reasoning, which

 would open the door to interminable speculation.”).

        Li erroneously assumes that the only reason the jury acquitted him of the attempted

 extortion (Count IV) was because it concluded the elements of the offense had not been proven.

 He fails to appreciate the likelihood that the jury returned such a verdict because, in Count III, it

 had just found him guilty of the substantive crime of threatening violence in furtherance of a plan

 or purpose to engage in extortion and thus believed a conviction on the attempt count would be

 overkill. In other words, the jury’s verdict was entirely consistent with the merger doctrine, in

 which “an attempt to commit a substantive crime merges upon conviction of the substantive

 offense.” See United States v. Moss, 562 F.2d 155, 159 (2d Cir. 1977).

        In fact, had the jury returned guilty verdicts on both the substantive Hobbs Act violation

 and the attempted extortion count, I would have vacated one before sentencing. “[T]he [Hobbs

 Act] Amendments dealt with attempt and substantive offenses in separate paragraphs, even

 though a defendant cannot be convicted of both attempts and a substantive offense, let alone

 punished for both.” United States v. Bicaksiz, 194 F.3d 390, 395 n.7 (2d Cir. 1999). As I

 discuss further below, sentencing Li on both Counts III and IV, for essentially the same conduct,

                                                   14
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 15 of 38 PageID #: 2829




 “would violate double jeopardy by punishing the offender twice for what was designed by

 Congress to be a single unit of prosecution.” United States v. Walker, 314 F. Supp. 3d 400, 409

 (E.D.N.Y. 2018) (“Hobbs Act Robbery is indivisible; it may be committed through multiple

 alternative means, robbery or violence in furtherance of a plan to commit robbery, but always as

 part of a single element. Thus, violence in furtherance of Hobbs Act Robbery necessarily

 requires proof of the same elements as Hobbs Act Robbery.”).

         If a defendant cannot be convicted for both Hobbs Act extortion and attempted extortion,

 then it must logically follow that the same prohibition applies when a defendant is convicted of

 violence in furtherance of Hobbs Act extortion and attempted extortion. Here, the jury simply

 applied common sense in coming out the way it did, thereby obviating any need for the Court to

 interject itself into the matter.

         F.      Double Jeopardy Clause

         In the same vein, defendant’s related argument – that presenting both Counts III and IV

 to the jury violated his Double Jeopardy rights – also fails. “An indictment is multiplicitous

 when it charges a single offense as an offense multiple times, in separate counts, when, in law

 and fact, only one crime has been committed.” United States v. Chacko, 169 F.3d 140, 145 (2d

 Cir. 1999). Such an indictment raises constitutional concerns, as the Double Jeopardy Clause

 protects a defendant “against cumulative punishments for convictions on the same offense.”

 Ohio v. Johnson, 467 U.S. 493, 500 (1984). Put differently, “the principle danger created by

 multiplicity is that a defendant will receive multiple punishment for a single offense.” United

 States v. Colton, 231 F.3d 890, 910 (4th Cir. 2000).

         However, the Double Jeopardy Clause “does not prohibit the State from prosecuting [a

 defendant] for such multiple offenses in a single prosecution.” Johnson, 467 U.S. at 500.



                                                 15
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 16 of 38 PageID #: 2830




 Rather, so long as “the jury convicts on no more than one of the multiplicitous counts, there has

 been no violation of the defendant’s right to be free from double jeopardy, for he will suffer no

 more than one punishment.” United States v. Josephberg, 459 F.3d 350, 355 (2d Cir. 2006). In

 the event that “the jury convicts on more than one multiplicitous count, the defendant’s right not

 to suffer multiple punishments for the same offense will be protected by having the court enter

 judgment on only one of the multiplicious counts.” Id.

        Here, the jury acquitted defendant of Count IV, the purportedly multiplicitous count, and

 he therefore has no basis to fear multiple punishment. For the same reason, instructing the jury

 to consider Counts I and IV also did not violate his rights.

        As to the two counts of conviction, there is of course no double jeopardy concerns.

 Conspiracy to commit a Hobbs Act violation and aiding and abetting a substantive violation are

 “separate convictions for which separate punishments may be imposed.” Bicaksiz, 194 F.3d at

 396; see also Lorenzana v. United States, No. 11-cv-6153, 2012 WL 4462006, at *5 (S.D.N.Y.

 Sept. 27, 2012) (“The Constitution’s Double Jeopardy Clause does not bar charging and

 sentencing a defendant as to both substantive and conspiracy counts of the Hobbs Act.”); Virella,

 750 F. Supp. at 116 (“Conspiracy to commit a substantive offense and aiding and abetting the

 commission of the same offense constitute separate and distinct crimes and the Double Jeopardy

 Clause poses no bar to defendant’s conviction of both where the conspiracy and substantive

 counts require proof of different elements.”) (internal quotation marks and citation omitted).

        G.      Manufactured Jurisdiction

        The Hobbs Act makes it unlawful “in any way or degree” to obstruct, delay, or affect

 “commerce or the movement of any article or commodity in commerce, by robbery or

 extortion[.]”. 18 U.S.C. § 1951(a). The requirement that the criminal act affect interstate



                                                  16
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 17 of 38 PageID #: 2831




 commerce is an element of the offense charged and jurisdictionally “critical” because federal

 jurisdiction rests on interference with interstate commerce. Stirone v. United States, 361 U.S.

 212, 218 (1960). The Government’s burden, however, in proving a nexus to interstate commerce

 is minimal. United States v. Shareef, 190 F.3d 71, 75 (2d Cir. 1999). The Act “regulates

 activities which, in the aggregate, have a substantial effect on interstate commerce; hence, the

 ‘de minimis character of individual instances arising under [the] statute is of no consequence.’”

 United States v. Elias, 285 F.3d 183, 188 (2d Cir. 2002) (quoting United States v. Leslie, 103

 F.3d 1093, 1100 (2d Cir. 1997).

        The Second Circuit has identified four circumstances in which the interstate commerce

 element is satisfied when the defendant’s target is an individual instead of a business: (i) where

 the victim directly participated in interstate commerce; (ii) where the defendant targeted the

 victim because of his status as an employee at a company participating in interstate commerce;

 (iii) where the assets of a company engaged in interstate commerce were, or would have been,

 depleted as a result of the harm or potential harm, respectively, to the individual; or (iv) where

 the defendant targeted the assets of a business engaged in interstate commerce rather than an

 individual. United States v. Wilkerson, 361 F.3d 717, 729 (2d Cir. 2004).

        In the instant case, the nexus to interstate commerce was easily satisfied. The victim

 testified that he regularly bought soda and cigarettes and that he provided them to his gambling

 patrons for free; that Pineda demanded 10% of the proceeds from his store; and that, after the

 extortion attempt, he decided to close his business. The representatives from Coca-Cola and

 Marlboro testified that their products were manufactured out of state. The jury could therefore

 rationally find that defendant’s actions affected interstate commerce because Tony closed his

 gambling parlor after he was threatened and because defendant targeted the assets of a business



                                                  17
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 18 of 38 PageID #: 2832




 engaged in interstate commerce. 5 See United States v. Harris, 712 F. App’x 108, 110 (2d Cir.

 2018) (“the government may establish an interstate nexus by introducing evidence that the

 robbery was of a business that purchases commodities that travel in interstate commerce.”).

         H.       Severance of the charges

         A defendant seeking severance under Fed. R. Crim. P. 14 must show that he would suffer

 substantial prejudice from a denial of such relief. United States v. Werner, 620 F.2d 922, 928

 (2d Cir. 1980). The Second Circuit has emphasized that “the decision whether to grant a

 severance is committed to the sound discretion of the trial court and is virtually unreviewable.”

 United States v. Zackson, 6 F.3d 911, 922 (2d Cir. 1993). This standard presents an “extremely

 difficult burden” for the defendant to overcome. Id.

         Li claims the drug charge should have been severed from the remaining counts due to the

 “prejudicial spillover” resulting from a single trial. I disagree. Li’s instant motion, in which he

 argues that he was merely present at Pineda’s gambling parlor to conduct renovations and was

 used an as innocent agent by Pineda to translate for him, demonstrates why evidence related to

 the drug count was not only admissible – but essential – to prove the remaining counts under

 Fed. R. Evid. 404(b). If the jury did not hear about the illicit and extensive relationship between

 the two, it may very well have accepted the defense theory that Li was a gullible figure, who just

 happened to be in the wrong place at the wrong time and found himself inadvertently looped into

 a venture he wanted no part of.

         The evidence, however, that Pineda was Li’s drug supplier and would regularly provide

 him substantial amounts of meth without requiring advance payment, which was not typical,


 5
   In makes no difference that the victim gave away these products for free. Tony and his business were engaged in
 interstate commerce when they purchased the soda and cigarettes, and thus the flow of these items was affected by
 the closure of Tony’s store and, alternatively, could have been affected if Tony simply decided to surrender 10% of
 his monthly revenue to Pineda.

                                                          18
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 19 of 38 PageID #: 2833




 provided essential context for the extortion allegations for two reasons. First, it established the

 profound level of trust between the two, and thus the jury could infer that Pineda would have felt

 comfortable enough to reveal to Li the essential elements of the scheme to extort Tony before

 asking Li to translate for him. And, second, it offered the jury an explanation as to Li’s personal

 motive and interest to want Pineda’s plan to succeed. See Fed. R. Evid. 404(b). Why else would

 Li so willingly and eagerly interpret Pineda’s coercive demands and laugh at Tony’s comment

 about Pineda brandishing a gun, but to preserve his personal relationship with Pineda? In other

 words, Li had every reason to please his drug dealer, less he risk jeopardizing the favorable

 treatment he was receiving when purchasing meth. Since the evidence for the drug count was

 admissible to prove the remaining counts, there was no basis to sever the charges. See Zackson,

 6 F.3d at 922 (denial of severance upheld because defendant failed to show “substantial

 prejudice” where there was a “likelihood that evidence of both crimes would be admissible at

 separate trials”).

         In any event, there is a far more compelling reason to deny Li any relief for this basis.

 The Second Circuit has recognized that prejudice warranting a new trial cannot be shown where,

 as was the case here, the jury’s split verdict reflects careful consideration of proof as to each

 individual count. See United States v. Hamilton, 334 F.3d 170, 183 (2d Cir. 2003). “The

 absence of such spillover” is “readily inferable where the jury has convicted a defendant on some

 counts but not on others.” Id.; see also United States v. Morales, 185 F.3d 74, 83 (2d Cir. 1999)

 (“Partial acquittal of a defendant strongly indicates that there was no prejudicial spillover.”).

         Li also argues that the joinder of charges deprived him of the opportunity to testify as to

 the extortion counts. It is well-settled that “a mere unexplicated assertion of the desire to testify

 on only one count is not enough to require severance.” United States v. Sampson, 385 F.3d 183,



                                                   19
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 20 of 38 PageID #: 2834




 191 (2d Cir. 2004) (internal quotation marks omitted). Specifically, the defendant bears the

 burden to show he has important testimony to give on one count and a need to refrain from

 giving testimony on another. Id. Li neither advances any reasoned argument on this issue nor

 explains to the Court the nature of the testimony he wished to give. See, e.g., United States v.

 Richardson, 515 F.3d 74, 81 (1st Cir. 2008); Werner, 620, F.2d at 930.

        I.      Evidentiary Rulings

        Li disagrees with three evidentiary rulings made by the Court. He challenges the Court’s

 admission of (1) wiretap calls and messages between Pineda and others regarding Pineda’s drug

 dealing operation, (2) evidence of Pineda’s gambling parlor, and (3) the September 27, 2017

 recorded phone call between Pineda and an FBI confidential source.

        The calls and text messages between Pineda and others were properly admitted into

 evidence. Li spends a great deal of space in his brief arguing why Pineda’s words were not a co-

 conspirator’s statements, but he entirely overlooks that in its in limine ruling, the Court also

 admitted this evidence under an alternative theory: a declaration against interest. Federal Rule of

 Evidence 804(b)(3) permits a hearsay statement to be admitted if: (1) the declarant is unavailable

 as a witness; (2) the statement is so contrary to the declarant’s proprietary or pecuniary interest

 or has so great a tendency to expose the declarant to civil or criminal liability that a reasonable

 person in the declarant’s position would have made the statement only if the person believed it to

 be true; and (3) the statement is supported by corroborating circumstances that clearly indicate its

 trustworthiness. See United States v. Miller, 954 F.3d 551, 560-61 (2d Cir. 2020) (internal

 quotation marks and citation omitted).

        Here, the conversations at issue squarely fell into this hearsay exception. It is undisputed

 that Pineda was unavailable at trial since his counsel represented to the Government that, if


                                                  20
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 21 of 38 PageID #: 2835




 called to testify at Li’s trial, Pineda would invoke his Fifth Amendment right against self-

 incrimination. Under these circumstances, a witness is categorically unavailable for the purposes

 of Fed. R. Evid. 804(a). See id. at 561. Pineda’s statements were also against his penal interest

 because a reasonable person in his shoes would realize that implicating oneself in a massive drug

 conspiracy and plan to extort one’s competitor could easily lead to criminal prosecution. Lastly,

 the statements themselves were supported by corroborating circumstances indicating their

 trustworthiness. Pineda was unaware that he was being recorded by law enforcement and had no

 reason to lie when he openly implicated himself in various criminal misdeeds. See United States

 v. Bryce, 208 F.3d 346, 351 (2d Cir. 1999). And his statements were neither made under

 coercive circumstances, see United States v. Matthews, 20 F.3d 538, 546 (2d Cir. 1994), nor

 were they meant to shift blame or curry favor with authorities, see Williamson v. United States,

 512 U.S. 594, 603 (1994). Furthermore, the evidence at trial largely corroborated Pineda’s

 damning statements: his ex-girlfriend testified that he dealt drugs out of his gambling parlor and

 his subsequent attempt to extort Tony was recorded by the FBI.

        Li’s contention that these statements were inadmissible against him because his name

 was never mentioned during the conversations fails. There is no such requirement under Fed. R.

 Evid. 804(b)(3), and thus this argument went to the exhibits’ weight, not their admissibility.

        As to whether this evidence was relevant under Fed. R. Evid. 401 and admissible under

 Fed. R. Evid. 404(b), defendant again fails to appreciate the Government’s multiple theories of

 admissibility at trial. These exhibits served as direct evidence of, and were thus inextricably

 intertwined with the drug and extortion charges against Li. Specifically, since Li was also

 charged with possession with the intent to distribute meth, the evidence as to Pineda’s drug

 operation suggested that he actually had the means and ability to supply drugs to Li in the



                                                  21
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 22 of 38 PageID #: 2836




 amount alleged at trial. This corroborated the testimony of Ms. Yun, who testified that, on at

 least three occasions, Pineda gave Li significant amounts of meth without requiring him to pay

 upfront, which she testified was not normal. Further, the fact that Pineda partially owned the

 downstairs gambling parlor was relevant to show his motive to extort Tony. Pineda believed that

 Tony’s upstairs gambling parlor was siphoning customers away from his own illegal business.

            Li also argues the Court erred in admitting the ITACC recording. To recap, this call was

 between Pineda and an FBI confidential source where the two discuss Pineda’s plan to extort

 Tony and the consequences for Tony if he refused to pay. 6 Li’s argument has two aspects: (1)

 the exhibit was double hearsay; and (2) the Government did not authenticate the exhibit.

            As to the first argument, the Government satisfied both layers of hearsay exceptions. As

 I stated above, Pineda’s statements were admissible as statements made against his penal

 interest. See Fed. R. Evid. 804(b)(3). The second layer of hearsay was overcome because the

 recording was admissible as a business record under Fed. R. Evid. 803(6).

            To satisfy this particular hearsay exception, the Government called FBI Special Agent

 Chan to lay the foundation for the exhibit. His testimony supported the following: (i) that the

 recording was made at or near the time by someone with knowledge (i.e., the confidential

 source); (ii) that the record was kept in the course of a regularly conducted activity of the

 organization (i.e., the FBI’s ITACC Automated Database); (iii) that making the record was a

 regular practice of the FBI (i.e., the system is widely used by the FBI for investigation purposes);

 and (iv) that he was a proper custodian or qualified witness capable of showing these conditions

 (i.e., he was one of the case agents for this investigation and personally made a copy of the

 recording). His testimony about the date, time, and participants to the call – which were



 6
     ITACC is an acronym for an FBI system used to record phone calls made by FBI confidential sources.

                                                          22
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 23 of 38 PageID #: 2837




 recorded by the automated ITACC system – was no different to that of a witness laying the

 foundation of a 911 emergency phone call. Such calls are regularly admitted into evidence as

 business records. See, e.g., United States v. Suggs, 266 F. App'x 258, 262 (4th Cir. 2008);

 United States v. Chen Kuo, No. 10-cr-671, 2011 WL 145471, at *11 (E.D.N.Y. Jan. 18, 2011).

        Li claims the witness did not testify whether there were any changes, additions, or

 deletions to the recording and that there was no chain of custody testimony about when and how

 the file was transferred from the ITACC system to the recording admitted at trial. This challenge

 to the exhibit’s authenticity is equally unconvincing because they are largely belied by the

 record. SA Chan in fact testified that he obtained a copy of the phone call at issue from the

 ITACC system and that the recording was a “true and accurate copy of the recording.” Since the

 witness was able to adequately lay the foundation for the exhibit, any further dispute over the

 recording’s reliability went to its weight, rather than its admissibility. See United States v.

 Guang, 511 F.3d 110, 120 (2d Cir. 2007); see also United States v. Credico, 217 F. Supp. 3d 825,

 827-80 (E.D. Pa. 2016), aff'd, 718 F. App'x 116 (3d Cir. 2017) (admitting ITACC recordings

 even when there was no log to memorialize the chain of custody and the defendant’s expert was

 unable to analyze the original recordings due to the Government’s mishandling of them).

        If Li had any genuine concerns of the exhibit’s reliability, he could have hired an expert

 witness to review the recording well before trial and testify as to any relevant findings. He did

 not. Even now, without any evidentiary basis, Li merely speculates that the recording could have

 been altered. However, when it came time to cross-examine SA Chan as to any potential issues

 during trial, defense counsel did not even bother asking the witness any questions. Accordingly,

 there was no reason for me to exclude the ITACC recording on authenticity grounds.

        J.      Inaccurate Transcript


                                                  23
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 24 of 38 PageID #: 2838




          Because the recording of the September 29 meeting contained multiple voices in English

 and two dialects of Chinese, the Government offered an English-translated transcript into

 evidence. Before trial, both sides stipulated that this exhibit was a “fair and accurate English-

 language” translation of the events. The Government then took this English translation and

 inserted them as subtitles in the video, so the jury could follow along when the recording was

 played in court. Having obtained new counsel for the purposes of filing this motion, Li now

 claims the English transcript of this meeting was “fraught with errors.”

          As the Government points out, however, it is clear that Li’s current counsel is reviewing

 a prior version of the transcript, which was never accepted into evidence. Further, most of these

 “errors” also appeared on the transcript introduced at trial, 7 and thus Li waived any objection

 when his trial counsel stipulated to the transcript’s authenticity and raised no objection when it

 was played in open court. See United States v. Chiarizio, 525 F.2d 289, 294 (2d Cir. 1975)

 (stating the defendant’s failure to raise an objection to the transcript in a timely manner or

 provide an alternate version of the transcript amounted to waiver).

          An issue nonetheless arises because the older and unadmitted version of the transcript

 was inadvertently provided to the jury in a binder filled with other admitted transcripts. During

 deliberations, the jury sent a note to the Court requesting four things: (1) the list of charges; (2)

 hard copies of the jury instructions; (3) the video recording of the September 29 meeting; and (4)

 transcripts of Pineda’s phone calls, which were played by the Government at trial. Notably, the

 jury did not request the transcript of the September 29 meeting (I only assume it was because


 7
   On this point, Li claims the transcript contained two material errors: (1) it identified him speaking even though he
 purportedly had not even entered the room; and (2) since the transcript failed to establish which parties understood
 which languages, the jury was “given the impression that everyone underst[ood] what was being said in the room,
 regardless of the language [spoken].” He contends this prejudiced his defense that he was pulled into the meeting to
 act as a translator at the last minute with no notice as to its purpose.


                                                           24
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 25 of 38 PageID #: 2839




 they preferred to watch the subtitled video). Both sides agreed that the Government would

 provide the jury with a laptop so it could review the September 29 subtitled video at its leisure.

 But when the parties sent back a transcript binder of the admitted phone calls, the binder also

 happened to contain both the stipulated transcript of the September 29 meeting, along with an

 older version of the transcript. 8

          Although the older version of the exhibit was accidentally included in the trial binder, I

 decline to grant defendant a new trial for three reasons. First, the jury read the agreed upon

 English subtitles while watching the video during the Government’s case-in-chief. Since it was

 the first piece of evidence specifically requested by the jury in the note, it is fair to assume they

 watched it again during deliberations. Second, it would be entirely speculative to assume the

 jury bothered to review the older version of the transcript, especially since they had just received

 the requested recording with accurate subtitles. They would have no reason to review a

 transcript they did not even bother requesting.

          Third, and perhaps most importantly, the only error in the older version that was not

 included in the stipulated version, was immaterial. Li claims that the older transcript twice

 reflected that Pineda was speaking Chinese instead of English. 9 His argument is as follows:

 based on this error, the jury may have incorrectly believed that Pineda really did speak Chinese,

 and thus this oversight undermined Li’s entire defense that he was asked at the last minute to




 8
   The Government represents it was unaware of this oversight during trial, as it only discovered this mistake while
 preparing its opposition to defendant’s instant motion. The Court has no reason to question the Government’s
 representation.
 9
   The transcript indicated that words originally said in Mandarin Chinese and Fuzhou would be in standard and
 underlined text, respectively, while those spoken in English would be italicized. In the older version, Pineda’s
 statements were in standard text on two instances, but otherwise correctly italicized throughout the rest of transcript.


                                                            25
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 26 of 38 PageID #: 2840




 merely act as Pineda’s translator. This resulted in the inference that Li’s “true” presence at the

 meeting was unrelated to his language skills.

        Defendant makes a mountain out of a molehill. At trial, it was obvious that Pineda did

 not speak any Chinese: (i) Tony, who had to testify through an interpreter because of his very

 limited English skills, testified that Pineda did not speak Chinese during their conversations but

 spoke to him through Li, who acted as an interpreter the entire time; (ii) the jury heard Pineda

 speaking only English in the video and multiple phone calls; (iii) at no point in the meeting did

 Pineda give any indication that he understood Tony’s words without first listening to Li’s

 subsequent English translation; and (iv) Li was recorded on camera translating the entire

 September 29 conversation for Pineda and Tony, during which he was instructed, on multiple

 occasions, to translate for the group. Further, in Pineda’s recorded phone call with the FBI

 confidential source, the source asks Pineda if he will need a translator for his upcoming meeting

 with Tony. In other words, it was never remotely suggested by any side that Pineda in fact

 understood any Chinese, and the Government consistently argued that Pineda needed Li to

 translate for him when speaking with Tony. Therefore, the slight error contained in the older

 transcript does not warrant any relief.

        The related argument that the Court erred by not providing a limiting instruction to the

 jury when the September 29 video was played in court also lacks merit. As I noted above, the

 parties stipulated to one English-translated transcript (which became the subtitles) and thus there

 was no reason to inform the jury that it had a duty to determine whether a competing transcript

 was more accurate. Cf. United States v. Ben-Shimon, 249 F.3d 98, 101 (2d Cir. 2001) (stating a

 limiting instruction is warranted when the parties disagree as to the context of the recording and

 submit competing versions of a transcript to the jury).


                                                  26
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 27 of 38 PageID #: 2841




 II.    Whether injustice requires a new trial

        In the alternative, defendant seeks a new trial. Fed. R. Crim. P. 33(a) provides that,

 “[u]pon the defendant’s motion, the court may vacate any judgment and grant a new trial if the

 interest of justice so requires.” Unlike the strict confines within which a court must examine a

 defendant’s Fed. R. Crim. P. 29 motion for a judgment of acquittal, a court has “broad discretion

 in ruling on a new trial motion.” United States v. Canova, 412 F.3d 331, 348 (2d Cir. 2005)

 (internal quotation marks omitted). “In considering whether to grant a new trial, a district court

 may itself weigh the evidence and the credibility of witnesses, but in doing so, it must be careful

 not to usurp the role of the jury.” Id. at 348-49. “The ultimate test is whether letting a guilty

 verdict stand would be a manifest injustice… . There must be a real concern that an innocent

 person may have been convicted.” Id. at 349 (internal quotation marks omitted).

        “The trial court must be satisfied that competent, satisfactory and sufficient evidence in

 the record supports the jury verdict.” United States v. Ferguson, 246 F.3d 129, 134 (2d Cir.

 2001) (internal quotation marks omitted). “The district court must examine the entire case, take

 into account all facts and circumstances, and make an objective evaluation.” Id. Courts

 “nonetheless must exercise the Rule 33 authority sparlingly and in the most extraordinary

 circumstances.” Id. (intenral quotation marks omitted).

        Defendant claims the Government failed to turn over exculpatory evidence about Tony’s

 unlawful immigration status in violation of Brady v. Maryland, 373 U.S. 83 (1963). There are

 three components to a Brady violation: (1) the evidence at issue must be favorable to the accused

 either because it is exculpatory, or because it is impeaching; (2) the evidence must have been

 suppressed by the Government, either willfully or inadvertently; and (3) prejudice must have


                                                  27
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 28 of 38 PageID #: 2842




 ensued. See United States v. Rivas, 377 F.3d 195, 199 (2d Cir. 2004). To establish materiality,

 the defendant must show a “reasonable probability” that a different verdict would have resulted

 from the disclosure of the information that the defendant claims was suppressed. See United

 States v. Cacace, 796 F.3d 176, 184 (2d Cir. 2015). It is of course blackletter law that “any

 illegal conduct of a government witness can be considered probative of bias, on the theory that

 the witness is likely to curry the favor of government attorneys[,]” United States v. Atherton, 936

 F.2d 728, 733 (2d Cir. 1991) (emphasis in original), so I will assume that this information had

 some impeachment value and focus on the second and third components to an alleged Brady

 violation.

        As to whether this information was suppressed, the Government represents that it was in

 fact turned over to Li’s former counsel before trial and Li does not dispute this representation in

 his reply. Moreover, we know the Government turned over this information because, in his

 instant motion, Li cites the Government’s own disclosures under the the Jencks Act, 18 U.S.C. §

 3500, as the basis for his knowledge that Tony’s asylum application (which would have provided

 him lawful status) was indeed denied in 2005. It is therefore plain that defendant was well aware

 of Tony’s unlawful immigration status before trial and had ample opportunity to utilize such

 evidence at trial. See United States v. LeRoy, 687 F.2d 610, 618-19 (2d Cir. 1982).

        In any event, the victim’s unlawful status was meticulously covered at trial. On direct

 examination, Tony readily admitted that he lacked legal status in the country; had paid smugglers

 to get him into the United States through various countries using fake foreign passports; had

 been arrested by U.S. immigration officials once he landed in Chicago; had been denied asylum;

 and that, despite being denied lawful status, continued to reside in the United States. When it

 came time for cross-examination, at no point did the defense ask for a sidebar or recess to



                                                  28
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 29 of 38 PageID #: 2843




 suggest it had been blindsided by this testimony. Rather, what followed was a thorough cross-

 examination by defense counsel, in which Tony’s various criminal misdeeds, which went

 unpunished by the Government pursuant to an immunity agreement, were amply fleshed out.

 Because the jury was presented with Tony’s unlawful status and, by extension, his potential bias

 for the Government, defendant fails to demonstrate any requisite prejudice, which is fatal to his

 Brady claim. See Strickler v. Greene, 527 U.S. 263, 281-82 (1999).

        Further, the argument that the victim committed perjury is likewise baseless since

 defendant has failed to adduce any evidence that Tony testified untruthfully. Rather, Li

 speculates that Tony must have been a “regular” FBI informant and that he “likely” asked the

 Government to help him obtain an informant or victim visa based on his cooperation in the

 instant case. But he provides no factual basis for this accusation beyond mere conjecture. “As a

 matter of law, mere speculation by a defendant that the government has not fulfilled its

 obligations under [Brady] is not enough to establish that the government has, in fact, failed to

 honor its discovery obligations.” United States v. Upton, 856 F. Supp. 727, 746 (E.D.N.Y. 1994)

 (citing United States v. Driver, 798 F.2d 248, 250 (7th Cir. 1986)). For this reason, courts

 consistently reject such bald assertions. See, e.g., Guerrero v. United States, No. 07-cr-248,

 2017 WL 1435743, at *8 n.7 (S.D.N.Y. Apr. 20, 2017); Skinner v. Duncan, No. 01-cv-6656,

 2003 WL 21386032, at *25 (S.D.N.Y. June 17, 2003) (collecting cases and holding that

 conclusory, speculative allegations that the government failed to disclose evidence are

 insufficient to support a Brady violation).

        I will now turn to whether the Government presented competent, satisfactory, and

 sufficient evidence to support the verdict. Having independently weighed the evidence and the

 credibility of witnesses, I have no concern whatsoever that an innocent person was wrongfully



                                                 29
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 30 of 38 PageID #: 2844




 convicted. As I noted above, I found the Government’s case compelling. Li was recorded on

 camera eagerly translating for Pineda and also caught laughing at the victim’s plight after Tony

 told him he had been threatened by Pineda with a gun the day before. Thus, Li’s words and

 overall behavior during the September 28 and 29 meetings, once viewed in context with his pre-

 existing relationship with Pineda, leads me to the inescapable conclusion that he sincerely

 desired for Pineda’s plan to extort Tony to succeed and had no problems using Pineda’s threat of

 physical violence to ensure that this happened.

 III.   Ineffective Assistance of Counsel

        The test for ineffective assistance of trial counsel claims is too well-established to require

 much discussion. Briefly, to prove ineffective assistance of counsel, petitioner must meet the

 two-prong test set forth in Strickland v. Washington, 466 U.S. 668 (1984). The first prong

 requires him to show that counsel's performance fell below “an objective standard of

 reasonableness” under “prevailing professional norms.” Id. at 688. I must apply a “strong

 presumption of competence” and “affirmatively entertain the range of possible reasons

 [petitioner's] counsel may have had for proceeding as they did.” Cullen v. Pinholster, 563 U.S.

 170, 196 (2011) (citation and internal quotation marks omitted). The second prong requires

 petitioner to demonstrate that “there is a reasonable probability that, but for counsel's

 unprofessional errors, the result of the proceeding would have been different.” Strickland, 466

 U.S. at 669. “The likelihood of a different result must be substantial, not just conceivable.”

 Harrington v. Richter, 562 U.S. 86, 112 (2011).

        Defendant advances five arguments as to why his trial defense team was ineffective: (1)

 they raised an “insufficient” oral Fed. R. Crim. P. 29 motion at trial; (2) failed to call a man

 named Ah Jun as a defense witness; (3) failed to object to phone records between defendant and


                                                   30
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 31 of 38 PageID #: 2845




 Brian White; (4) waited until trial to seek disclosure of the FBI confidential informant’s identity;

 and (5) that his trial team “hardly objected” and made “unclear” objections. None of these

 alleged deficiencies warrant any relief.

          A.       Rule 29 Motion

          As to trial counsel’s short oral Rule 29 motion after the Government’s case-in-chief, there

 can be no prejudice because Fed. R. Crim. P. 29(c) permits a defendant to renew his motion,

 which he has now done. Moreover, since I have denied his instant and more fulsome written

 motion, defendant cannot credibly maintain that the result of the proceeding would have been

 any different. For the same reasons stated above, I would have most certainly denied a lengthy

 oral Rule 29(c) motion, even if it mirrored defendant’s instant written motion.

          B.       Ah Jun’s Potential Testimony

          Trial counsel’s decision not to call Ah Jun at trial was a strategic decision. 10 The Second

 Circuit has repeatedly emphasized that “[t]he decision not to call a particular witness is typically

 a question of trial strategy that [reviewing] courts are ill-suited to second-guess.” Greiner v.

 Wells, 417 F.3d 305, 323 (2d Cir. 2005). Thus, “counsel’s decision as to ‘whether to call

 specific witnesses – even those that might offer exculpatory evidence – is ordinarily not viewed

 as a lapse in professional representation.” Id. (quoting United States v. Best, 219 F.3d 192, 201

 (2d Cir. 2000)).

          For the purposes of this motion, Li’s current counsel obtained a sworn affidavit from Ah

 Jun. It states, among other things, the following: that he, not Pineda, was the majority owner of


 10
    There was no need to require an affidavit from Li’s trial attorneys. Defendant states in his motion that he
 informed them of his desire to call Ah Jun at trial, that they interviewed him, but that they decided not to utilize him
 at trial.


                                                            31
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 32 of 38 PageID #: 2846




 the gambling parlor; that Pineda was his business partner and manager of the store; that he knew

 Li as a customer at his gambling parlor; that Li’s physical presence at the parlor on both days

 was for an innocent purpose – he was there to do building renovations; that Li held no financial

 interest in the gambling parlor; that Ah Jun was the one who asked Li to help translate for the

 group when Tony arrived; and that Li did not know what the September 29 meeting was going to

 be about beforehand.

         There are many issues with this affidavit. 11 Foremost, Ah Jun does not explain how he

 was privy to Li’s knowledge and state of mind that day. Although he claims that Li did not

 know what the September 29 meeting with Tony was going to be about, this contention is

 specifically contradicted by Tony, who said that Li was present the day before when Pineda

 threated Tony with a gun while attempting to extort him.

         More importantly, Ah Jun’s testimony equally could have harmed Li’s defense at trial.

 Ah Jun was implicated in Pineda’s illegal gambling operation, and, like Tony admitted at trial,

 likely failed to pay federal or state taxes. Plus, he stood to benefit from Pineda’s attempt to

 extort Tony, and was present at the September 29 meeting. In fact, Ah Jun was recorded

 instructing Li to translate the group’s coercive demands and browbeating Tony to pay Pineda

 10% of his monthly proceeds. In other words, Ah Jun was essentially an unindicted co-

 conspirator and would have likely incriminated himself at trial (and taken Li down with him). At

 no point in his affidavit does Ah Jun state that he was willing to testify or that he would have

 waived his right against self-incrimination if called by the defense.




 11
    Ah Jun states that he speaks and reads “some English” and that defendant’s current counsel served as the
 translator for the affidavit. Ah Jun claims that he was present with Li in September 2019 – even though the events at
 issue transpired in September 2017. Also, the original Chinese affidavit was never provided to the Court.

                                                          32
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 33 of 38 PageID #: 2847




        Even if Ah Jun chose to testify (which I highly doubt based on his own criminal

 exposure), the result would have been a scathing Government cross-examination as to Ah Jun’s

 own state of mind, criminal behavior and bias. Since he was Pineda’s business partner in an

 illicit gambling parlor, the implication would have been that Ah Jun was either involved with or

 condoned Pineda running a drug operation out of their joint business. It would have been pretty

 incredible to claim ignorance. Moreover, we should not forget that Ah Jun was also caught on

 video bursting into laughter when Tony told the group how scared he was after Pineda pulled a

 gun on him the day before. Despite this disturbing comment, Ah Jun nevertheless continued to

 browbeat Tony into accepting Pineda’s coercive offer. I therefore cannot see how any jury

 would have looked favorably on Ah Jun’s own actions that day and, by implication, upon Li.

        There is also a high degree of certainty that the Government would have extracted

 damning admissions from Ah Jun at trial. Why was Ah Jun in the room? Did he know of

 Pineda’s plan to extort Tony? If he didn’t, what was he doing there? As a part-owner of the

 gambling parlor, Ah Jun also had a financial interest to make sure Pineda’s extortion attempt

 succeeded. And he was caught on camera doing everything he could to make sure it did.

 Further, his testimony would have largely corroborated Tony’s account by placing Li with

 Pineda on both September 28 and 29, 2017, and confirming that Li acted as Pineda’s translator

 on both occasions.

        And, by referring to Li as a regular customer at his gambling parlor, Ah Jun would have

 partially corroborated Ms. Yun’s testimony that Li frequented Pineda’s establishment, borrowed

 money from Pineda to gamble there, and also purchased meth there. Since Ah Jun’s testimony

 could have been exploited by the Government to prove Li’s gambling problems, this would have

 also served as circumstantial evidence as to Li’s financial motive to obtain drugs with the intent


                                                 33
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 34 of 38 PageID #: 2848




 to distribute and reason to aid and abet in Pineda’s extortion of Tony: Pineda was Li’s drug

 supplier and loanshark. Li therefore had every reason to curry favor with Pineda, especially

 since the latter had advanced Li substantial amounts of drugs without requiring initial payment

 and would regularly loan him money to gamble.

         At best, having Ah Jun testify for the defense was a double-edged sword – one that could

 have surely fallen swiftly and violently upon defendant. In fact, I think an ineffective assistance

 of counsel claim stood a greater chance of succeeding had counsel indeed called such an

 inculpatory and easily impeachable witness. I therefore cannot fault trial defense counsel’s

 sound strategic decision not to hang his hat on a witness so closely associated with Pineda and

 the September 28 and 29 meetings – the very person and incidents from which defendant spent

 the entire trial trying to distance himself.

         C.      Defendant’s Call Logs with Brian White

         Li also alleges that his trial counsel were ineffective for failing to raise a timely and

 specific objection when the Government introduced his call logs with Brian White. Li had

 communicated with White around the same timeframe Li was accused of buying drugs from

 Pineda. It was also disclosed during trial that White was a drug user and dealer. It is true that

 trial counsel did not make a timely objection at trial when the exhibit was first offered by the

 Government. The exhibit was accepted into evidence for the limited purpose of corroborating

 Ms. Yun’s testimony that White had introduced Li to Pineda. After the exhibit was shown to the

 jury, however, trial counsel lodged a belated objection citing Fed. R. Evid. 401 and 403. After

 conducting a balancing test under Rule 403 on the record, I overruled the objection.

         At the same time, I offered to provide a curative instruction that the jury should not draw

 a negative inference that there was any drug dealing between White and Li. Trial counsel

                                                   34
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 35 of 38 PageID #: 2849




 declined my offer for fear that this would draw unnecessary attention to the matter. This

 rejection of the Court’s offer of a curative instruction, which would have “called [the harmful

 evidence] to the attention of the jurors,” should be “considered sound trial strategy.” Williams v.

 Donnelly, No. 00-cv-4445, 2005 WL 2290592, at *31 (E.D.N.Y. April 12, 2005) (citing

 Strickland, 466 U.S. at 689); see also United States v. Nolan, 956 F.3d 71, 83 (2d Cir. 2020)

 (stating effective counsel might elect not to seek a limiting instruction because this may call the

 jury’s attention to the harmful evidence). In any event, since Li was acquitted of the sole drug

 charge, I cannot see how evidence associating him with a known drug user and dealer could have

 resulted in any prejudice to defendant.

        D.      Identity of the FBI Confidential Informant

        Likewise, counsel’s failure to seek disclosure of the CI’s identity did not amount to

 ineffective assistance of counsel. The CI was the unidentified person who used the FBI ITACC

 system to covertly record his telephone call with Pineda. He captured Pineda bragging about

 threatening Tony: I should have “f----- them up last night,” and Tony “better close the m-----f----

 store [if he does not pay].” The CI, who apparently spoke Chinese, then offered to translate the

 next time Pineda met with Tony.

        In a single sentence in his motion, Li criticizes his counsel for failing to obtain the CI’s

 real name from the Government. But he otherwise fails, once again, to advance any reasoned

 argument why this mattered for the purposes of trial and what prejudice he supposedly suffered.

 I cannot see why knowing the source’s name would have made any difference. Pineda’s own

 damning admissions formed the crux of this exhibit, and the CI’s statements merely provided

 context. There was also no genuine dispute as to the recording’s authenticity. The CI did not




                                                  35
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 36 of 38 PageID #: 2850




 need to lay the foundation for the recording at trial because the Government offered the exhibit

 as a business record, which an FBI agent authenticated.

        Assuming arguendo that counsel obtained the CI’s identity before trial and was able to

 use this information to severely undermine the phone call’s reliability, I do not see how this

 would have led to a different outcome. Had the jury decided to disregard the evidence gleaned

 from this particular call due to the source’s credibility issues, there was ample residual evidence

 from which the jury could find that Pineda threatened physical violence against Tony in

 furtherance of a plan to extort him. Tony testified that Pineda threatened him with a gun, and

 this allegation was corroborated by the video from the September 29 meeting, in which Pineda

 failed to deny the accusation and merely laughed at the comment. Further, the video revealed

 how both Pineda and Li repeatedly attempted to intimidate Tony. I therefore cannot find that

 “the likelihood of a different result would have been substantial.” Harrington, 562 U.S. at 112.

        Defendant also argues that, by failing to identify the CI, trial counsel left the jury with the

 impression that Li was in fact the CI and had offered to translate Pineda’s next meeting with

 Tony knowing full well of Pineda’s plan to extort him. It stretches imagination to think that the

 jury would have wholly disregarded substantial portions of trial and come to this bizarre

 conclusion.

        First, both the Court and the jury heard Li’s distinct voice and speech patterns captured

 by Tony’s hidden camera, and it was obvious that the CI’s voice and speech patterns were

 different from Li’s. Based on the evidence presented at trial, no one could reasonably conclude

 that the two were the same people. Second, the transcript for this particular phone call identified

 the speaker as an FBI “Source,” while the other introduced transcripts readily identified Li

 whenever he was speaking. The jury could therefore reasonably conclude that the two were

                                                  36
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 37 of 38 PageID #: 2851




 distinct individuals. Third, the FBI Agent testified that the CI would have to call an FBI phone

 number to activate the automated recording system, thereby making the conscious decision to

 record the phone call on the FBI’s behalf. It is absurd to think Li would intentionally record an

 inculpatory phone call for the purpose of providing it to law enforcement. Lastly, the

 Government never suggested that Li was the CI.

        E.      Trial Counsel’s Objections

        Defendant’s argument that his counsel “hardly objected” is belied by the record because

 he only refers to specific instances in which a timely objection was raised and the Court made a

 ruling. Beyond the conclusory and vague assertion that his counsel should have objected more,

 defendant fails to direct the Court towards any precise question or piece of evidence to which his

 trial counsel failed to make an objection and the resulting prejudice he suffered. This is fatal to

 his claim.

        Finally, the fact that the Court had to admonish trial counsel on a single occasion for his

 “offensive” and “angry” tone when making objections does not establish ineffective assistance of

 counsel because there was no prejudice. This exchange occurred at sidebar, so the jury was not

 privy to this conversation and thus could not have been influenced by the Court’s admonition. In

 any event, the Court provided the standard instruction that the jury should not bear any prejudice

 against any attorney or party if the attorney made an objection and that the personalities and

 conduct of counsel were not to influence their deliberations. Since the jury acquitted Li on half

 of the counts, it is safe to say that they did not hold his counsel’s tone against him. See Greer v.

 Miller, 483 U.S. 756, 766 n.8 (1987) (“We normally presume that a jury will follow an

 instruction to disregard inadmissible evidence …, unless there is an ‘overwhelming probability’

 that the jury will be unable to follow the court’s instructions.”).

                                                   37
Case 1:18-cr-00302-BMC Document 392 Filed 11/02/20 Page 38 of 38 PageID #: 2852




                                             CONCLUSION

           Defendant’s motion for a judgment of acquittal or, in the alternative, a new trial, is

 denied.

 SO ORDERED.
                                               Digitally signed by Brian
                                               M.  Cogan
                                               ______________________________________
                                                                    U.S.D.J.

 Dated: Brooklyn, New York
        November 2, 2020




                                                    38
